Citation Nr: 1420400	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-08 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to non-service-connected death pension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to August 1946.  He died in December 2010.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center located in Milwaukee, Wisconsin (RO).

This matter was last before the Board in September 2013 at which time it was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the applicable annualization periods, the appellant was not confined to her home or the immediate premises and did not require the aid and attendance of another.

2.  For the applicable annualization periods, the appellant's income, less deductible expenses, is excessive for purposes of entitlement to entitlement to non-service-connected death pension.  



CONCLUSION OF LAW

The criteria for entitlement to non-service-connected death pension benefits have not been met.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim. In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013 ); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letters dated in March 2011, April 2011, and March 2012.  The appellant was also asked on numerous occasions to submit evidence regarding her income, expenses and assets.  In December 2013, notice was once again provided and the appellant was asked to submit evidence to support her claim.  The claim was readjudicated thereafter.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained numerous records and asked the appellant for information to substantiate her claim.  She has provided VA with a medical statement regarding her status relating to housebound status and the need for aid and attendance.  Thus, resolution of this claim only requires information pertaining to the appellant's income and expenses, evidence of which is of record.  Accordingly, VA need not seek any other evidence.  See 38 C.F.R. § 3.159(c).  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 

Basic entitlement to VA non-service-connected improved death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.3(b)(4) (2013).

The purpose of VA pension benefits is to provide a subsistence income for the surviving spouses of veterans of a period of war who were totally disabled.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the appellant supports.  Recipients of pension income are required to report any changes in income and net worth, and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1541, 1542 (West 2002).

Under the law, the maximum annual rate of improved (non-service-connected) death pension payable to a surviving spouse varies according to the number of dependents and according to whether the surviving spouse is in need of aid and attendance or housebound.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.273 (2013).  The rate of pension payable to an entitled payee is based on the amount of countable income received. Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1541 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2013).

The maximum annual rate of pension is established by statute every year and is reduced by the surviving spouse's countable annual income.  "Annual income" includes the surviving spouse's own annual income, and, with certain exceptions, the annual income of each child of the veteran in the custody of the surviving spouse.  38 C.F.R. § 3.23(d)(5) (2013).

Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(3) (2009).   The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) (2013).

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a surviving spouse for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual pension rate (MAPR) for the surviving spouse as in effect during the 12-month annualization period in which medical expenses were paid, regardless of when the indebtedness occurred.  38 U.S.C.A. §§ 501, 1503(a)(8) (West 2002); 38 C.F.R. § 3.272(g) (2013).

Expenses of last illnesses, burials and just debts, incurred by a surviving spouse, which are paid during the calendar year following that in which death occurred may be deducted from annual income for the 12-month period in which they were paid or from annual income for any 12-month annualization period which begins during the calendar year of death, whichever is to the claimant's advantage.  Otherwise, such expenses are deductible for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  Amounts paid by a spouse before a veteran's death for the expense of the Veteran's last illness will be deducted from the income of the surviving spouse.  38 C.F.R. § 3.272(h)(1)(i).

The MAPR is published in the Compensation and Pension Service's manual, M21-MR, Part V subpart iii, Chapter 1, section E, paragraph 29, and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2013).  Effective December 1, 2010, the MAPR for an otherwise eligible claimant, without a dependent child, was $7,933.00 at the regular rate, $9,696.00 at the housebound rate and $12, 681.00 at the aid and attendance rate.  Id.  Effective December 1, 2011, the MAPR for an otherwise eligible claimant, without a dependent child, was $8,219.00 at the regular rate, $10,046.00 at the housebound rate and $13,138.00 at the aid and attendance rate.  Id.  

Pension payable to a surviving spouse shall be denied or discontinued when the corpus of the estate of the surviving spouse is such that under all the circumstances, including consideration of the surviving spouse's income and the income of any child for whom the surviving spouse is receiving pension, it is reasonable that some part of the corpus of the estate be consumed for the surviving spouse's maintenance.  38 U.S.C.A. § 1541, 1543; 38 C.F.R. § 3.274(c).  The terms "corpus of estate" and 
"net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).

In determining whether the estate should have been used for the appellant's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d).

For pension purposes, a person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home or, (2) helpless or blind, or so nearly so helpless or blind as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  The requirement of being permanently housebound will be considered to have been met when the person is substantially confined to such person's house or immediate premises due to a disability or disabilities which it is reasonably certain will remain throughout such person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(f).  

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).

A person will be considered in need of regular aid and attendance if he or she: (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining the need for regular aid and attendance:  Inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the person is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the person is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

The appellant seeks non-service-connected death pension.  She seeks such not only at the regular rate, but also at the housebound and aid and attendance levels.  

Notably of record is an Application for Burial Benefits dated in December 2010.  The application reflects that the Veteran's funeral services were pre-paid in the amount of $3,845.00, with the appellant responsible for a remaining balance of $1,350.71 due following the Veteran's death.  Of this, $600.00 was paid by VA directly to the funeral home.  See May 26, 2011, award.  Thus, as she has indicated the appellant remained liable for and apparently paid the remaining $750.71

In August 2011, the appellant submitted a VA form 21-534, on which she listed income, assets and some expenses.  In terms of assets, she listed $97,711.92, comprised of cash, bank accounts and investments.  In terms of income, she only listed $676.00 per month in income from the payment of Social Security Administration (SSA) benefits.  In regard to expenses, she only identified $750.71 she paid for her late husband's burial expenses, as well as $500.00 paid to St. John Hospital related to the Veteran's final expenses.  

In April 2012, VA received further information from the appellant in the form of an Improved Pension Eligibility Verification Report.  In this document, the appellant identified $700.00 per month in SSA benefits.  In terms of net worth, she outlined $86,259.97 in assets from interest bearing bank accounts and other financial investments.  

In April 2012, the appellant also submitted asset information documentation and an Eligibility Verification Report.  She indicted that she had $38,000 in interest bearing accounts, $28,000 in IRAs, Keough Plans, etc., and $19,000 in stocks, bonds, mutual funds, etc.  

In December 2013, the appellant submitted another Improved Pension Eligibility Verification Report.  On the report, she identified SSA income of $709.00 per month, as well as payments from 2 IRAs in the amounts of $1,182.65 and $335.43 that year.  She also indicated that she owned 3 rough lots of real estate.  

Along with the report, she submitted bank statements from Commerce Bank showing that she had received $138.00 and $81.28 in interest income for 2011 and 2012, respectively.  She also submitted statements from Edward Jones showing the payment of $482.85 in dividends in 2011 and the payment of $531.53 in dividends in 2012.  The appellant also submitted Forms 1099-R related to an IRA. The forms document that in 2011 the appellant received a total of $1,328.97, in dividends and that in 2012 she received a total of $1,358.40, in dividends from American Funds.  

The appellant also submitted a medical expense report dated in December 2013.  In the report, she identified $60.00 of medical copayments in 2012 and $70.00 of copayments in 2013.  She submitted an October 2013 prescription drug summary showing $37.50, in out-of-pocket costs since January 2013.  

In December 2013, the appellant also submitted an Examination for Housebound Status or Permanent Need for Regular aid and Attendance, which was completed by a private doctor.  The report thereof documents that the appellant was not confined to bed, able to feed herself and prepare meals, did not need assistance in bathing and tending to other hygiene needs, was not legally blind, was not in a nursing home, did not require medication management and was able to manage her financial affairs.  It notes that she had a normal posture and general appearance, and had no restriction of the upper or lower extremities, but for restless leg syndrome.  She had no restriction of the spine, trunk and neck, and had no other pathology that affected her ability to perform self-care.  She did not require any assistance in locomotion.  The doctor related that she was able to leave her home or immediate premises "daily if she wishes."

Initially, the Board finds that the appellant is not entitled to improved death pension at either the housebound or aid and attendance level.  In this regard, the December 2013 medical report clearly shows that the appellant is not a patient in the nursing home, helpless or blind or substantially confined to her home or the immediate premises.  Clearly, she is able to leave the house as she wishes and requires no assistance from others.  See 38 C.F.R. § 3.351.  Thus, the relevant MAPRs are not applicable in this case.  

For the first annualization period beginning in December 2010, the appellant's income is excessive.  For the period of December 2010 through November 2011, the appellant had $8,112.00 of SSA income, i.e. $676.00 per month.  She also had an additional income of $1,949.92 from her savings, checking and investment accounts, as outlined above.  Thus, during this period, she had $10,061.92 of income.  She also paid $750.71 towards the Veteran's burial and $500.00 towards his last expenses.  She has not outlined medical expenses in excess of 5 percent of the applicable MAPR.  Thus, her net income for pension purposes for this period amounts to $8,811.21, which is in excess of the $7,933.00 MAPR for this period.  It is also noted that if the calculation is performed using Social Security Administration benefits prior to deduction of the SMI premium amount or $9,270.00 ($772.50*12) and the SMI premium amount of $1,158 ($96.50*12) is deducted along with reported medical co-payments of $60 and transportation expenses of $30, and $1,250.71 in burial and last expenses, annual income would be $8,721.21.  Thus, entitlement to non-service-connected death pension is not warranted for this period.  

For the second annualization period beginning December 1, 2011, the appellant's income is likewise excessive.  For this period the appellant had $8,400.00 of SSA income, i.e. $700.00 month.  She also had additional income of $1,971.21 from her savings, checking and investment accounts, as outlined above.  Thus, during this period she had $10,371.21 of income.  She has not identified any deductible expenses during this period or medical expenses exceeding 5 percent of the applicable MAPR.  Thus, her net income for this period amounts to $10,371.21, which is in excess of the $8,219.00 MAPR for this period.  It is also noted that if the calculation is performed using Social Security Administration benefits prior to deduction of the SMI premium amount or $9,598.80 ($799.90*12) and the SMI premium amount of $1,198.80 ($99.90*12) is deducted along with reported medical co-payments of $70 and transportation expenses of $30, annual income would be $10,271.21.  Thus, entitlement to non-service-connected death pension is not warranted for this period.  

The Board has considered addressing the annualization period beginning December 1, 2012.  However, although some income and asset information has been submitted, this period has not been addressed during the current claim and appeal.


ORDER

Entitlement to non-service-connected death pension is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


